Title: To George Washington from Major Francis Murray, 17 September 1777
From: Murray, Francis
To: Washington, George



Sir
Morris Town [N.J.] sept. 17th 1777

When I had the Honor to write you from Stutterdam I was unable to inform your Excellency what quantity of Stores was at this place, but on my return made inquiry, and found they were very considerable. In the Commissaries Store there were 500 bls Flour, 18 ho[gshea]ds Spirits, 27 bls pease, and 20 casks tried Tallow, in the Quartermasters department, and Laboratory, agreeable to the inclos’d returns, my detachment returnd last evening, and will be ready to Join Gen. Putnam, as soon as he arrives, Ive just been informd that the Enemy have left the Jerseys, and believe they have taken a Large number of Cattle from Bergen County, It is said that there were 4 or 5000 of them, but from the best Inteligence, I am of oppinion there could not be more than 2 or 3000 with 5 Genl Officers, among which were Clinton, Campbell, and Skinner. I have ordered the Commissaries and Quartermaster to Black river in order to procure Store Houses, as I think it the most secure part of the Country, I believe it will be difficult to procure waggons, as a Large number are out with the Militia, I shall proceed Sending the most Valuable Stores untill further orders, I flatter myself that the above proceedings will meet with your Approbation. I have the honor to be, with great respect Your Excellency’s most Humble Servt

Francis Murray Major

